     Case 5:17-cv-04107 Document 136 Filed 02/08/21 Page 1 of 3 PageID #: 4379




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                            AT BECKLEY


STEPHANIE ADKINS and,
DOUGLAS SHORT, on behalf of themselves
and all others similarly situated,

                              Plaintiffs,

v.                                                           CIVIL ACTION NO. 5:17-cv-04107

MIDLAND CREDIT MANAGEMENT, INC.,

                              Defendant.


                                              ORDER

               The Court has received the parties’ Joint Report Regarding Remaining Case Events

in Response to the Court’s Order of January 25, 2021 [Doc. 135], filed February 1, 2021. The

parties set forth a timeline to bring the case to judgment. The parties also requested the Court’s

guidance on the arbitration and date of breach exclusions.

               Regarding arbitration, on June 7, 2019, the Honorable Irene C. Berger ordered the

Defendant to file motions to compel arbitration with respect to any class member within 30 days.

[Doc. 101 at 2]. On July 8, 2019, Defendant Midland Credit Management filed its Motion to

Compel Arbitration in which Defendant requested additional time to provide a full list of accounts

subject to arbitration. [Doc. 108 at 19–20]. Plaintiffs Stephanie Adkins and Douglas Short filed

their response on August 7, 2019, and Defendant filed its reply on August 14, 2019. [Docs. 111,

112]. The case was reassigned to the undersigned judge on October 29, 2019. [Doc. 113].

               On September 28, 2020, the Court denied Defendant’s motion to compel arbitration

without prejudice and ordered a summary trial for October 27, 2020. [Doc. 119 at 7–8]. In its order,
   Case 5:17-cv-04107 Document 136 Filed 02/08/21 Page 2 of 3 PageID #: 4380




the Court relied on Defendant’s representation that “[a]fter conducting a reasonable and diligent

analysis of the 11,774 class accounts during the past 30 days, we have located 4,793 accounts from

the original creditors above that are subject to either an arbitration clause, a class action waiver, or

both.” [Id. at 6 (quoting [Doc. 107-2 at ¶ 45–46])]. In its order over 14 months after Defendant

was ordered to submit its motions to compel arbitration, the Court noted that Defendant

“encounters strong headwinds in attempting to essentially bypass production of the actual

agreements.” [Doc. 119 at 7].

               Before the summary trial, the parties filed a stipulation on October 22, 2020, and

identified 5,351 accounts bound by arbitration agreements to be excluded from the class. [Doc.

120 at ¶ 9]. The parties represented they entered into the stipulation in light of the expected time

and anticipated burden of holding a summary trial regarding whether the accounts were subject to

arbitration agreements. [See id. at ¶ 8]. However, the Defendant stated:

       Defendant makes this stipulation without prejudice to the arguments made in its
       Opposition to Class Certification and in its briefing on the Motion to Compel
       Arbitration and Amend Class Definition that the existence of and determination
       whether members of the class are bound by arbitration agreements or class action
       waivers, raise individualized issues that render treatment of this case as a class
       action inappropriate.”

[Id. at ¶ 10 (emphasis added)]. The Court understands this reservation to mean that Defendant

continues to resist class certification. It is noteworthy that the stipulation does not claim there are

additional accounts subject to arbitration agreements.

               Nevertheless, the Court is obliged to rigorously enforce arbitration agreements.

[Doc. 119 at 5]. To compel arbitration, Defendant must demonstrate the four factors enumerated

in the September 28, 2020 Order. [Id. at 7]. Defendant has offered to provide Plaintiffs with chain-

of-title documents within 15 days, [Doc. 135 at 5], and the Court ORDERS them to do so.

               The parties also requested guidance regarding the process for excluding accounts


                                                   2
   Case 5:17-cv-04107 Document 136 Filed 02/08/21 Page 3 of 3 PageID #: 4381




regarding the date of breach and calculating the statute of limitations. [Doc. 135 at 6]. The

September 28, 2020, Order concluded that the class definition “incorporates a time period long

enough to ensure that the accounts are past the statute of limitations.” [Doc. 133 at 6]. The Court

further observed that the ministerial matter of objecting to class members Defendant wishes to

contest “do[es] not overwhelm the common questions of law and fact.” [Id. (agreeing with Judge

Berger’s earlier ruling)]. Throughout this litigation, Defendant suggests that its records are just

onerous enough to search so as to render it immune to certification. The assertion ultimately proves

too much, however; in sum, Defendant cannot claim its internal records are inaccurate when used

by the Plaintiffs and accurate when used to defeat class certification.

               As the Court has observed time and again, claims administration is the choke point

to exclude the odd account falling outside the class parameters. [See Doc. 133 at 6 (finding such

“ministerial matters do not overwhelm the common questions of law and fact present among the

class members”); see also Doc. 89 at 10 (granting class certification for “thousands of nearly-

identical claims involving the same core legal issues”)].

               The Court directs the Clerk to transmit a copy of this written opinion and order to

counsel of record and to any unrepresented party.

                                                  ENTER: February 8, 2021




                                                 3
